DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (WO 2014/025057) in view of Miura (US 2012/0090247), Kubota et al. (US 2010/0215912) and Sugita et al. (US 2011/0117342).  Note that Asari et al. (US 2015/0203956) will be used as the English translation of Asari (WO ‘057), and all citations hereinafter will refer to Asari (US ‘956).
Regarding claim 1, Asari discloses a coated tool comprising a substrate and a coating layer wherein the coating layer contains alternating first and second laminated structures, see abstract.  The first laminated structures contains at least two kinds of alternating layers having different compositions, and the second laminated structure also contains at least two kinds of alternating layers having different compositions, see abstract.  The layers in each stack structure include at least selected from the group consisting of metal elements Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Al, Si, Sr, Y, Sn and Bi; and compounds including at least one of these metal elements and at least one non-metal element selected from carbon, nitrogen, oxygen and boron, see abstract.  
Regarding the first stack structure, the reference discloses examples of the compounds for forming the constituent layers in the first stack structure include aluminum chromium nitride, which corresponds to the claimed first layer, and aluminum titanium nitride, which corresponds to the claimed second layer [0036].  A specific example for the aluminum titanium nitride layer includes Al0.50Ti0.50N [0036]. Regarding the second stack structure, the reference discloses specific examples include Al0.50Ti0.50N, which corresponds to the claimed third layer, and Al0.60Ti0.40N, which corresponds to the claimed fourth layer [0047]. 
Note that either the aluminum chromium nitride (first layer) or the aluminum titanium nitride layer (second layer) of the first stack can correspond to the uppermost and lowermost layer of the first stack, see Asari Fig. 1 and [0036-0038].  For example, if the second layer corresponds to layer 6 of Fig. 1, then layer 6 is the uppermost layer of the first stack.  Further, if only three layers of the disclosed first stack structure (i.e. layer 6, layer 5 and layer 6) correspond to the claimed first alternating layer, then the second layer is also the lowermost layer.
	Note that Al0.50Ti0.50N (second layer) corresponds to c=0.50, d=0.50 and 1-c-d=0, all of which satisfy the claimed inequalities. Also note that Al0.50Ti0.50N (third layer) corresponds to e=0.50, f=0.50 and 1-e-f=0, all of which satisfy the claimed inequalities.  Additionally, Al0.60Ti0.40N (fourth layer) corresponds to g=0.60, h=0.40 and 1-g-h=0, all of which satisfy the claimed inequalities.  Further, the compositions disclose |g-e|=0.10 and |h-f|=0.10 thereby satisfying the claimed inequalities.
	While the reference discloses a layer corresponding to the claimed first layer as aluminum chromium nitride, the reference does not provide an example wherein the composition has the claimed atomic ratio, see above discussion.
	Miura discloses a coated substrate for a cutting tool wherein the coating comprises a lower layer of alternated first and second thin layers, see abstract and [0008].  The reference further discloses the first layer has a compositional formula of Ti1-xLxβ, where L is one or more of Al, B and Si, and β is C or N, or both, see abstract.  Additionally, the reference discloses the second layer has a compositional formula of Al1-yJyγ, where J represents one or more of Ti, V, Cr, Zr, Nb, and Mo, and γ is C or N, or both, see abstract.  Regarding the second layer, the reference discloses J is preferably Cr and the atomic ratio y is 0.1≤y≤0.5 in order to restrain a decrease in hardness [0017].  Of these, it is more preferably 0.2≤y≤0.4 [0017].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the aluminum chromium nitride layer of Asari to have an atomic ratio within the range of Miura in order to restrain a decrease in hardness, see above discussion.  Additionally, based on the disclosure of Miura, the combination of references renders obvious a first layer with a compositional formula of Al0.70Cr0.30N, see above discussion and Miura Table 1.  Note that Al0.70Cr0.30N corresponds to a=0.70, b=0.30 and 1-a-b=0, all of which satisfy the claimed inequalities.
The references, however, fail to disclose the alternating layers have a cubic crystal structure.
Kubota discloses a hard-coated member comprising a hard coating having a face-centered cubic structure and a composition represented by (Me1-αXα)(N1-x-y-CxOy) wherein Me is at least one elements selected from Groups 4a, 5a and 6a, X is at least one element selected from Al, Si, B and S and 0.1≤a≤0.65, 0≤x≤0.1, 0≤y≤0.1, and 0.85≤α≤1.25, see abstract.  Additionally, the reference discloses that a hard coating having a face-centered cubic structure of a metal nitride, carbide or oxycarbonitride has excellent wear resistance and chipping resistance without deteriorating adhesion to a substrate [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the alternating layers of Asari to have a cubic structure in order to provide excellent wear and chipping resistance without causing adhesion to deteriorate.
None of the references disclose the claimed adhesion layer at the base material side relative to the alternating layers.  
Sugita discloses a hard coating film formed on the surface of a member and having excellent wear and adhesion resistance wherein the hard coating film includes a three-layer structure that includes a third layer formed in contact with the surface of the member, a second layer formed on the third layer, and a first layer formed on the second layer, see abstract.  Additionally, the reference discloses the second layer is made of AlCrN and the third layer is made of a nitride, carbon nitride or carbide of metal including elements of one kind or more kinds of Al, Ti, Zr, Hf, V, Nb, Ta, Cr and W, see abstract.  The reference further discloses that a third layer, intervened between the predetermined member, such as a tool base material or the like on which the hard coating is to be formed, and the second layer increases bonding strength [0010].  This allows excellent wear resistance and adhesion resistance to be stable over an extended period of time [0010].  Regarding thickness, the reference discloses the third layer has a thickness of 1 to 25% of the total film thickness ranging from 0.05 to 15 microns in order to provide for improvement in bonding strength by the third layer [0012].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the coated substrate of Asari to include the third layer (adhesion layer) of Sugita comprising a nitride, carbon nitride or carbide of metal including elements of Al, Ti, Cr and W between the substrate and the first structure stack in order to allow excellent wear resistance and adhesion resistance to be stably obtained over an extended period of time.  Additionally, it would have been obvious to one of ordinary skill in the art for the layer to have the thickness of Sugita the (i.e. 1 to 25% of the total film thickness ranging from 0.05 to 15 microns) in order to provide for improvement in bonding strength by the third layer; see MPEP 2144.05 I regarding overlapping ranges.  
	Regarding claim 2, Asari discloses e=0.50, c=0.50 and g=0.60, which satisfies e=c<g, see above discussion.  Additionally, the reference discloses h=0.40, d=0.50 and f=0.50, which satisfies h<d=f, see above discussion. 
	Regarding claim 5, Asari discloses the average layer thickness of each of the layers constituting the first stack structure, which includes the claimed first and second layers, is limited preferably to 60 nm to 250 nm, see Table 1 and [0040].  Note that the disclosed values render obvious the claimed thickness of each layer as well as the claimed ratio inequality; see MPEP 2144.05 I.
Regarding claim 6, Asari discloses the average layer thickness of each of the layers constituting the second stack structure, which includes the claimed third and fourth layers, is limited preferably to 2 nm to less than 60 nm, see Table 1 and [0048].  Note that the disclosed values render obvious the claimed thickness of each layer as well as the claimed ratio inequality; see MPEP 2144.05 I.
Regarding claim 7, Asari discloses the average total layer thickness of the entirety of the coating layer is 0.22 to 12 microns, which overlaps the claimed range [0024]; see MPEP 2144.05 I.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asari et al. (WO 2014/025057) in view of Miura (US 2012/0090247), Kubota et al. (US 2010/0215912) and Sugita et al. (US 2011/0117342) as applied to claim 1 and further in view of Nakamura et al. (US 5,652,045).  Note that Asari et al. (US 2015/0203956) will be used as the English translation of Asari (WO ‘057), and all citations hereinafter will refer to Asari (US ‘956).
Asari in view of Miura, Kubota and Sugita discloses the coated tool of claim 1. Sugita further discloses the third layer (adhesion layer) may include Hf, Zr, V, Nb and/or Ta, which corresponds to the claimed M5 element, see abstract.  While Asari discloses examples of the base material as cemented carbides and cermets [0029], none of the references disclose that the substrate includes hard WC particles and a Co binder phase.
Nakamura discloses a surface-coated tungsten carbide-based cemented carbide blade member wherein the coating includes a first layer deposited on the substrate, a second layer deposited on the first layer and a third layer deposited on the second layer, see abstract.  Additionally, the reference discloses that among the constituents forming the substrate, at least tungsten and cobalt are diffused into the grain boundaries of the first and second layers in order to substantially enhance the bonding strength between the hard coating and the substrate, see abstract and col. 2 lines 12-39.  The reference further discloses the tungsten carbide-based cemented carbide substrate may comprise cobalt as a binder phase forming component and tungsten carbide as a hard dispersed phase forming component, see col. 2 line 66 – col. 3 line 9.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the cemented carbide or cermet base of Asari to comprise the tungsten carbide-based cemented carbide (including a cobalt binder phase and a tungsten carbide hard phase) of Nakamura as known substrate suitable for cutting tools.  
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Asari, Miura, Kubota and Sugita fail to disclose or render obvious “an uppermost layer of the first alternating layer is the second layer, and a lowermost layer of the first alternating layer is the second layer.”  According to Applicant, Asari fails to disclose both the uppermost layer and the lowermost layer of a stack are aluminum titanium nitride.  Specifically, Applicant notes that Fig. 1 of the reference shows a stacking period of the first stack structure with alternating layers A1 and B1 stacked in the order of Layer A1 -> Layer B1 -> Layer A1 -> Layer B1.  As such, Applicant concludes that both the uppermost layer and the lowermost layer of a stack cannot be Layer B1.  Examiner respectfully disagrees.
While Asari refers to the first stack structure as including the layer order of Layer A1 -> Layer B1 -> Layer A1 -> Layer B1, Examiner notes that the lowermost layer of the structure in Asari’s Fig. 1 (i.e. the lowest Layer A1) is not considered to correspond to a layer of the claimed first alternating layer.  Asari’s layers of Layer B1 -> Layer A1 -> Layer B1 correspond to the claimed first alternating layer with Layer B1 (the second layer) as the lowermost and the uppermost layer.  As such, the reference is considered to render obvious the claimed limitation regarding a lowermost and uppermost layer as the second layer.
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/           Primary Examiner, Art Unit 1783